DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 12/2/2022 has been entered. In the amendment, Applicant cancelled claims 1-84 and added new claims 85-104. Currently claims 85-104 are pending.

Drawings
The drawings are objected to because in Fig. 10A, “light 1014” appears to mean “light 1004” in view of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89, 91-94 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites the limitation “the diffractive grating” in ll. 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 91 recites “the pattern of the light”. It is unclear whether it refers to the intensity pattern of the light obtained from the light detectors or refers to the scanned light pattern across the eye. Claims 92-94 are rejected because they depend on claim 91.
Claim 92 is further rejected for reciting the element “different rows of light” but omitting an essential relationship of the element with either the pattern of light being scanned or the light intensity pattern obtained by the light detectors. Claims 93-94 are further rejected because they depend on claim 92.
Claim 93 is further rejected for reciting the element “a row of light” but omitting an essential relationship of the element with either the pattern of light being scanned or the light intensity pattern obtained by the light detectors.
Claim 94 is further rejected for reciting the element “a row of light” but omitting an essential relationship of the element with either the pattern of light being scanned or the light intensity pattern obtained by the light detectors.
Claim 99 recites “a forward pass of the light intensity patterns”, but omits essential definition of “forward pass”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 85, 90-91, 96-97 and 100-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aleem et al. (US 2017/0115483).
Regarding claim 85, Aleem teaches a display system (Abstract: “wearable heads-up displays”; Figs. 1-3: wearable heads-up displays 100, 200 and 300) configured to present virtual content to a user (Examiner’s Note: “to present virtual content to a user” is merely some intended use of the claimed apparatus; because the claim body is self-contained, the intended use of the preamble is given no patentable weight), the display system comprising: 
a light source (Fig. 1: laser module 111; Fig. 2: integrated infrared laser diode and RGB laser diodes in laser projector 210; Fig. 3: infrared laser diode and RGB laser diodes included laser projector 310 in view of [0050]) configured to output light; 
a movable reflector (Fig. 1: scan mirror 112; Figs. 2-3: scan mirror the same as the one in Fig. 1) configured to reflect the outputted light to the eye of the user to scan a pattern (Figs. 1-2: IR light pattern associated with IR laser diode or visible light pattern associated with RGB laser diodes; Fig. 4: step 401; [0032]: “the infrared laser diode may be modulated to provide an illumination pattern (e.g., a grid, a set of parallel lines, or any other shape/pattern) on eye 190”; [0064]: “the full area of the eye may be completely illuminated or … portions of the eye may be illuminated in any of various patterns”) formed of the light across the eye; 
a plurality of light detectors (Fig. 3: photodetectors 341, 342; [0010]; [0016]; [0033]) configured to detect reflections of the light scanned across the eye; and 
one or more processors (Fig. 3: at least one digital processor 361; [0010]; [0044]) configured to perform operations comprising: 
causing adjustment of the orientation of the moveable reflector (Figs. 1-3: scan mirror being caused to have its orientation adjusted; Fig. 4: step 401), such that the reflected light is scanned across the eye; 
obtaining, via the light detectors, respective light intensity patterns (Fig. 2A-2C; Fig. 3: each photodetector obtains a respective light intensity pattern), wherein a light intensity pattern represents light detector signals at different times (Figs. 2A-2C), the light detector signals being obtained during scanning of the reflected light across the eye; and 
determining, based on the light intensity patterns, an eye pose of the eye (Fig. 4: steps 405-406; Examiner’s Note: an eye pose is inherently associated with a gaze direction), the eye pose representing an orientation of the eye.

Regarding claim 90, Aleem further teaches the display system of claim 85, wherein the light source is one of two light sources (Figs. 1-2: IR laser diode as invisible light source providing IR light 122 and visible RGB laser diodes as visible light source providing visible light 121) configured to output light to the movable reflector, wherein each of the light sources is configured to form a respective portion of the pattern of the light for scanning across the eye (Examiner’s Note: IR light source for forming eye-tracking portion of the pattern of the light; visible light source for forming a displayed image as another portion of the pattern of the light).

Regarding claim 91, Aleem further teaches the display system of claim 85, wherein the pattern of the light comprises a plurality of sequential rows of light ([0032]: “the infrared laser diode may be modulated to provide an illumination pattern (e.g., a grid, a set of parallel lines”, “scan mirror 112 repeatedly scans over its entire range of positions while the RGB laser diodes are modulated to provide the visible light 121 (drawn in solid lines in FIG. 1) corresponding to pixels of a scanned image”; Examiner’s Note: a scanned image inherently has a plurality of sequential rows of light).

Claim 96 is rejected for substantially the same rationale as applied to claim 85.

Regarding claim 97, Aleem further teaches he method of claim 96, wherein adjusting the position of the light pattern comprises moving a moveable mirror (Fig. 1: scan mirror 112; Figs. 2-3: scan mirror the same as the one in Fig. 1) such that the light pattern is moved from a first portion of the eye to a second portion of the eye along an axis ([0050]: “the scanning laser device (310) may scan the laser light (331) in one, two, or three dimensions over at least a portion of the eye (390) of the user”).

Regarding claim 100, Aleem further teaches the method of claim 96, wherein determining eye pose comprises: 
accessing information identifying stored light intensity patterns [0055]: “look-up table” reads on information identifying stored light intensity patterns), the stored light intensity patterns being associated with respective eye poses; 
comparing the obtained light intensity patterns with the stored light intensity patterns ([0055]: “the processor (361) may identify (e.g., via a look-up table or similar) the corresponding gaze direction at 406 once the cornea position is identified at 405”, which implies comparison of the obtained light intensity patterns with the stored light intensity patterns, e.g., look-up table, is implemented); and 
identifying the eye pose based on the comparing (Fig. 4: step 406; [0055]).

Regarding claim 101, Aleem further teaches the method of claim 100, wherein comparing the obtained light intensity patterns with the stored light intensity patterns is based on comparing positions of peaks and/or valleys in the light intensity patterns (Fig. 2: graph 250 representing detected light intensity pattern incudes peaks and/or valleys; [0055]).

Claim 102 is rejected for substantially the same rationale as applied to claim 85 plus a non-transitory computer storage media additionally taught by Aleem, i.e., element 362 in Fig. 3 which is detailed in para. [0046], i.e., “[T]he at least one memory 362 stores processor-executable instructions and/or data that, when executed by processor 361, cause wearable heads-up display 300 to implement laser eye tracking as described herein”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 86-89, 98 and 103-104 are rejected under 35 U.S.C. 103 as being unpatentable over Aleem et al. (US 2017/0115483) in view of Sarkar (US 2017/0276934).
Regarding claim 86, Aleem does not further teach the display system of claim 85, wherein the movable reflector comprises a diffractive grating, wherein the diffractive grating is configured to convert an incident beam of light from the light source into a light pattern comprising multiple lines of light spanning an area of the eye.
Although Aleem teaches in paras. [0032] “the infrared laser diode may be modulated to provide an illumination pattern (e.g., a grid, a set of parallel lines, or any other shape/pattern)”, Aleem fails to teach that the pattern results from a diffractive grating included in the movable reflector. However, it is not new in the related art configuring the movable reflector to comprise a diffractive grating.
Sarkar, for instance, teaches in para. [0020] that “the scanning mirror includes an optical element that converts the input signal into a light pattern” and that “[I]n some of these embodiments, the optical element is a diffractive element, such as a Fresnel lens, holographic element, etc., which is formed on the surface of the scanning mirror” and in para. [0094] that “[S]ome alternative embodiments in accordance with the present invention include a movable mirror that includes an optical element, such as one or more diffractive lenses (e.g., a one- or two-dimensional Fresnel lens, a holographic lens, etc.), one or more refractive lenses, an active optical source, one or more diffraction gratings”. One exemplary light pattern resulting from Sarkar’s movable scanner is a cross-shaped light pattern 618 (Fig. 6C), which includes multiple lines.
Before the effective filing date of the invention, it would have obvious for one ordinary skill in the art to modify the technique of Aleem with the technique of Sarkar, forming one or more diffraction gratings in the movable reflector to modulate the light from the light source of Aleem’s display system to obtain a light pattern comprising multiple lines of light as desired.
Because to achieve a light pattern in scan light to track an eye pose, either directly modulating the light source itself or modulating some optical component (e.g., moveable reflector) in the optical path has to be implemented, one ordinary skill in the art would try any of the approaches to optimize the result. Furthermore, Sarkar’s technique is established to solve the same problem addressed by the instant invention. One ordinary skill in the art would try Sarkar’s technique for a predictable success. 

Regarding claim 87, Aleem does not further teach the display system of claim 85, wherein the movable reflector comprises a plurality of diffractive gratings, each diffractive grating configured to form a different light pattern for scanning across the eye.
Although Aleem teaches in paras. [0032] “the infrared laser diode may be modulated to provide an illumination pattern (e.g., a grid, a set of parallel lines, or any other shape/pattern)”, Aleem fails to teach that the pattern results from a diffractive grating included in the movable reflector. However, it is not new in the related art configuring the movable reflector to comprise a diffractive grating.
Sarkar, for instance, teaches in para. [0020] that “the scanning mirror includes an optical element that converts the input signal into a light pattern” and that “[I]n some of these embodiments, the optical element is a diffractive element, such as a Fresnel lens, holographic element, etc., which is formed on the surface of the scanning mirror” and in para. [0094] that “[S]ome alternative embodiments in accordance with the present invention include a movable mirror that includes an optical element, such as one or more diffractive lenses (e.g., a one- or two-dimensional Fresnel lens, a holographic lens, etc.), one or more refractive lenses, an active optical source, one or more diffraction gratings”. One exemplary light pattern resulting from Sarkar’s movable scanner is a cross-shaped light pattern 618 (Fig. 6C), which includes multiple lines.
Before the effective filing date of the invention, it would have obvious for one ordinary skill in the art to modify the technique of Aleem with the technique of Sarkar, forming a plurality of diffraction gratings in the movable reflector to modulate the light from the light source of Aleem’s display system to obtain a light pattern as desired. As for the limitation “each diffractive grating configured to form a different light pattern for scanning across the eye”, it is inherent that each diffractive grating cannot form an exactly same light pattern. That being said, the limitation inherently exists for the modified movable reflector including a plurality of diffraction gratings.
Because to achieve a light pattern in scan light to track an eye pose, either directly modulating the light source itself or modulating some optical component (e.g., moveable reflector) in the optical path has to be implemented, one ordinary skill in the art would try any of the approaches to optimize the result. Furthermore, Sarkar’s technique is established to solve the same problem addressed by the instant invention. One ordinary skill in the art would try Sarkar’s technique for a predictable success. 

Regarding claim 88, Aleem does not further teach the display system of claim 85, wherein the light detectors are photodiodes, and wherein each light intensity pattern represents a plot of electrical current versus position information associated with a position of the movable reflector.
However, it is not new in the related art that photodiode is one type of photodetectors. Sarkar, for instance, teaches in paras. [0163]-[0166] that a photodiode used for detecting reflected light from the surface of a user’s cornea to track eye movement.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Sarkar’s technique to Aleem’s technique using photodiodes as photodetectors in Aleem’s technique. 
Because there are limited options for small photodetectors suitable to be used in a wearable head-up display, among which is photodiodes, one ordinary skill in the art would try any one of the limited options to optimize the result. 
As for the limitation “wherein each light intensity pattern represents a plot of electrical current versus position information associated with a position of the movable reflector”, Sarkar’s technique is different in that Sarkar’s technique uses light intensity pattern representing a plot of electrical voltage versus position information associated with a position of the movable reflector (Fig. 13). 
Examiner takes Official notice that it is common knowledge using electrical current from a photodiode as a detection signal.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to further modify the technique of Aleem in view of Sarkar such that electrical currents from photodiodes are used for eye tracking.
	Because only two forms of signals result from a photodiode, either an electrical current or an electrical voltage, one ordinary skill in the art would try one of the two forms of signals to optimize the result.  

Regarding claim 89, Aleem/Sarkar teach the display system of claim 88. Sarkar further teaches the display system of claim 88, wherein the diffractive grating is positioned on, or forms part of, a MEMS mirror (Fig. 6: MEMS-based scanning mirror; [0102]), and wherein the position information indicates an orientation of the MEMS mirror (Figs. 4-6), the MEMS mirror being adjustable by the display system (Fig. 1: transmit module 102 including MEMs-based scanning mirror of Fig. 6 optionally is adjustable by processor 16 of the display system 100; Fig. 11: step 1102; Fig. 12: step 1201).

Regarding claim 98, Aleem does not further teach the method of claim 97, wherein the movable reflector comprises a diffractive grating, wherein the diffractive grating is configured to convert an incident beam of light from the light source into a light pattern comprising multiple beams of light.
Although Aleem teaches in paras. [0032] “the infrared laser diode may be modulated to provide an illumination pattern (e.g., a grid, a set of parallel lines, or any other shape/pattern)”, Aleem fails to teach that the pattern results from a diffractive grating included in the movable reflector. However, it is not new in the related art configuring the movable reflector to comprise a diffractive grating.
Sarkar, for instance, teaches in para. [0020] that “the scanning mirror includes an optical element that converts the input signal into a light pattern” and that “[I]n some of these embodiments, the optical element is a diffractive element, such as a Fresnel lens, holographic element, etc., which is formed on the surface of the scanning mirror” and in para. [0094] that “[S]ome alternative embodiments in accordance with the present invention include a movable mirror that includes an optical element, such as one or more diffractive lenses (e.g., a one- or two-dimensional Fresnel lens, a holographic lens, etc.), one or more refractive lenses, an active optical source, one or more diffraction gratings”. One exemplary light pattern resulting from Sarkar’s movable scanner is a cross-shaped light pattern 618 (Fig. 6C), which includes multiple lines.
Before the effective filing date of the invention, it would have obvious for one ordinary skill in the art to modify the technique of Aleem with the technique of Sarkar, forming one or more diffraction gratings in the movable reflector to modulate the light from the light source of Aleem’s display system to obtain a light pattern comprising multiple lines of light as desired.
Because to achieve a light pattern in scan light to track an eye pose, either directly modulating the light source itself or modulating some optical component (e.g., moveable reflector) in the optical path has to be implemented, one ordinary skill in the art would try any of the approaches to optimize the result. Furthermore, Sarkar’s technique is established to solve the same problem addressed by the instant invention. One ordinary skill in the art would try Sarkar’s technique for a predictable success. 

Regarding claim 103, Aleem further teaches the computer storage media of claim 102, wherein the operations further comprise: 
causing projection of the light pattern to the eye via a reflector (Fig. 1: scan mirror 112; Figs. 2-3: scan mirror the same as the one in Fig. 1).
Aleem does not further teach: the reflector having a diffractive grating.
Although Aleem teaches in paras. [0032] “the infrared laser diode may be modulated to provide an illumination pattern (e.g., a grid, a set of parallel lines, or any other shape/pattern)”, Aleem fails to teach that the pattern results from a diffractive grating included in the movable reflector. However, it is not new in the related art configuring the movable reflector to comprise a diffractive grating.
Sarkar, for instance, teaches in para. [0020] that “the scanning mirror includes an optical element that converts the input signal into a light pattern” and that “[I]n some of these embodiments, the optical element is a diffractive element, such as a Fresnel lens, holographic element, etc., which is formed on the surface of the scanning mirror” and in para. [0094] that “[S]ome alternative embodiments in accordance with the present invention include a movable mirror that includes an optical element, such as one or more diffractive lenses (e.g., a one- or two-dimensional Fresnel lens, a holographic lens, etc.), one or more refractive lenses, an active optical source, one or more diffraction gratings”. One exemplary light pattern resulting from Sarkar’s movable scanner is a cross-shaped light pattern 618 (Fig. 6C), which includes multiple lines.
Before the effective filing date of the invention, it would have obvious for one ordinary skill in the art to modify the technique of Aleem with the technique of Sarkar, forming one or more diffraction gratings in the movable reflector to modulate the light from the light source of Aleem’s display system to obtain a light pattern comprising multiple lines of light as desired.
Because to achieve a light pattern in scan light to track an eye pose, either directly modulating the light source itself or modulating some optical component (e.g., moveable reflector) in the optical path has to be implemented, one ordinary skill in the art would try any of the approaches to optimize the result. Furthermore, Sarkar’s technique is established to solve the same problem addressed by the instant invention. One ordinary skill in the art would try Sarkar’s technique for a predictable success.

Regarding claim 104, Aleem/Sarkar further teach the computer storage media of claim 103, wherein an orientation of the diffractive grating is adjusted such that the light pattern is moved from a first portion of the eye to a second portion of the eye (Sarker: Figs. 4-6).

Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Aleem et al. (US 2017/0115483) in view of Cheng et al. (US 2018/0335629).
Regarding claim 95, Aleem does not further teach the display system of claim 85, further comprising a waveguide, wherein the waveguide is one of a stack of waveguides, wherein some waveguides of the stack have out-coupling optical elements configured to output light with different amounts of wavefront divergence than out-coupling optical element of other waveguides of the stack, wherein the different amounts of wavefront divergence correspond to different depth planes.
In the same field of endeavor, Cheng teaches a display system (Fig. 6) comprising a waveguide (Fig. 6:  one waveguide among waveguides 270, 280, 290, 300, 310), wherein the waveguide is one of a stack of waveguides (Fig. 6: waveguide 270, 280, 290, 300, 310 forming a stack of waveguides), wherein some waveguides of the stack have out-coupling optical elements (Fig. 6: out-coupling optical elements 570, 580, 590, 600, 610) configured to output light with different amounts of wavefront divergence than out-coupling optical element of other waveguides of the stack ([0094]-[0098]), wherein the different amounts of wavefront divergence correspond to different depth planes ([0094]-[0098]).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Cheng’s technique with Aleem’s technique to achieve a 3D image being displayed, which would be obviously desirable for enhancing a user’s experience.

Claims 92-94 are rejected under 35 U.S.C. 103 as being unpatentable over Aleem et al. (US 2017/0115483) in view of Sarkar (US 2017/0276934), and further in view of Cheng et al. (US 2018/0335629).
Regarding claim 92, Aleem/Sarkar do not further teach the display system of claim 91, wherein different rows of light comprise beams of light having different amounts of divergence.
The problem to be solved by the differentiating limitation is to achieve a scanned image including different depth planes. However, the current claim language does not provide details on how to achieve different rows of light comprise beams of light having different amounts of divergence. Therefore, the instant claim merely indicates a high-level concept. The concept is known in the related art.
Cheng, for instance, teaches in paras. [0087] and [0097-[0098]] a concept that different rows of light comprise beams of light having different amounts of divergence that is achieved by using a stack of gratings.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to conceive a concept aiming for different rows of light comprising beams of light having different amounts of divergence to achieve a 3D scanned image with different depth planes, which is obviously desirable in terms of enhancing a user’s experience.

Regarding claim 93, Aleem/Sarkar/Cheng further teach the display system of claim 92, wherein a row of light comprises converging beams of light ([0097]-[0098]: “light with the appropriate amount of divergence” implies that the light is of converging beam; Examiner’s Note: use of the term “comprise” makes it justified that some pixels, which are associated with converging beams, in a row of pixels of the displayed image reasonably read on the limitation), wherein an other of the rows of light comprise collimated beams of light ([0097]-[0098]; Examiner’s Note: use of the term “comprise” makes it justified that some pixels, which are associated with collimated beams, in a row of pixels of the displayed image reasonably read on the limitation).

Regarding claim 94, Aleem/Sarkar/Cheng further teach the display system of claim 92, wherein a row of light comprises diverging beams of light ([0097]-[0098]; Examiner’s Note: use of the term “comprise” makes it justified that some pixels, which are associated with diverging beams, in a row of pixels of the displayed image reasonably read on the limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0278924, made of record by Schowengerdt et al., discloses in para. [0090] “in addition to a look up table, machine learning techniques, which can be more computationally efficient, can be employed”, which is related to the claimed feature in claim 99 of this application.
US 2018/0314416, made of record by Powderly, also discloses in Fig. 4 use of a stack of waveguides to output light with a different amount of divergence depending on the associated depth plane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693